USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 1 of 25


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

JACQUELINE SHEARER, and                            )
JOHN SWEENEY,                                      )
                                                   )
                     Plaintiffs,                   )
                                                   )
       vs.                                         )   CASE NO. 3:19-cv-965-PPS-MGG
                                                   )
THOR MOTOR COACH, INC.,                            )
                                                   )
                     Defendant.                    )

                                   OPINION AND ORDER

       This is a lawsuit against the Thor Motor Coach, a manufacturer of recreational

vehicles who are accused of selling a lemon to Jacqueline Shearer and John Sweeney.

The plaintiffs claim the RV they bought was riddled with defects. The claims are for

breach of warranty under state law and under the Magnusson Moss Warranty Act.

They also bring a claim for unfair trade practices under the Florida Deceptive and

Unfair Trade Practices Act. Thor seeks dismissal of the amended complaint. For the

reasons discussed below, I will grant Thor’s motion to dismiss, but the plaintiffs will be

afforded an opportunity to amend their complaint.

                                       Background

       Because we are at the motion to dismiss stage, I must accept all well-pleaded

factual allegations in the amended complaint as true. Below are the pertinent facts, as

Plaintiffs tell it in their amended complaint.




                                             -1-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 2 of 25


       Defendant Thor Motor Coach, Inc. is in the business of manufacturing and

selling RVs. [DE 8, Am. Compl. ¶ 5.] Although Thor is a Delaware corporation, its

headquarters are in Indiana. Plaintiffs Jacqueline Shearer and John Sweeny are residents

of Florida who purchased an RV manufactured by Thor, in Florida. [Id. at ¶ 4.] The

amended complaint doesn’t otherwise state the relationship between the two plaintiffs,

but it’s clear they purchased the RV together. Specifically, on September 3, 2017, they

purchased a 2017 Thor Challenger KT for approximately $180,000 through a “Retail

Installment Contract and Security Agreement.” [Id. at ¶ 13.] That contract was entered

in to by plaintiffs and America Choice RV Ocala, which is a Thor authorized dealer. [Id.

at ¶ 10.]

       In connection with the purchase of the RV, Shearer and Sweeney “acquired the

RV in reliance on the existence of a written warranty and/or contract from [Thor],

which was intended to benefit Plaintiffs as consumers purchasers of the RV[.]” [DE 8 at

¶ 14.] At some unspecified time after taking possession of the RV, Shearer and Sweeney

discovered a multitude of apparent defects with their RV. The amended complaint lists

them as: “Driver Side Panel Won’t Lock, Driver Side Compartment Door Sticking,

Wheel Hub Rattles, Front Hood Malfunctions, Rust Spots on Refrigerator, Front

Passenger Side Compartment Rubbing, Refrigerator Shelves Cracked, Driver Side Vent

Loose/No Air, Cabinet Needs Realigned, Bunk Sticks, Slides Inoperable, Microwave

Door Rubbing, Awning LED Strip Coming Off, Front Awning LED Inoperable, Back

Awning Malfunctions, Awning Fabric Stained, Batteries, Leveling System,

Malfunctions, Passenger Side Compartment Door Latch, Driver Side Compartment

                                           -2-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 3 of 25


Door Metal Not Sealed, Entry Door Shock, Theater Seat Malfunctions, Driver Side

Ceiling AC Inoperable, Slide Gaskets, Right Side Panel Warped, Outside Storage

Compart Panel Bent, Driver Side Compartment Loose, Woodwork Fell Off, Wood Panel

Came Off, Hot Water Malfunctions, and Passenger Side Slide System is Loose, among

other things,” [DE 8 at ¶ 17 (emphasis added).]

       Furthermore, these problems appeared to have surfaced relatively shortly after

they purchased the RV in September 2017. Shearer and Sweeney took the RV to be

repaired at America Choice RV Ocala, a factory warranty authorized repair shop, on

October 14, 2017. [DE 8 at ¶ 21.] The RV was in the shop for 64 days thereafter for the

repair of 16 specified defects. [Id.] About a month after it was out of the shop, on

January 18, 2018, Shearer and Sweeney took the RV to Camping World RV Sales Cocoa,

another factory warranty authorized repair shop because of additional problems with

the RV. [Id. at ¶ 22.] There, the RV was in the shop for 89 days for the repair of 12

specified alleged defects and issues. [Id.] Later, on June 8, 2018, (roughly 9 months after

the purchase) Shearer and Sweeny took their RV to third factory warranty authorized

repair shop named Quality RV. [Id. at ¶ 23.] Astoundingly, the RV was at Quality RV

for nearly a year (362 days to be precise). The repair work was on 7 specified defects.

[Id.] When plaintiffs picked up their RV on June 4, 2019, they apparently discovered

numerous other defects and problems still existed with their RV. [Id. at ¶ 24.] To

summarize, the RV was out of service and in a repair shop for more than 500 days in

roughly the first two years they owned it.



                                             -3-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 4 of 25


       Shearer and Sweeny say they were in constant communication with Thor

throughout this time. [DE 8 at ¶ 27.] They exchanged emails and telephone calls relating

to the RV. Unsurprisingly, plaintiffs say they were unhappy with the state of their RV

and what they say was Thor’s failure to live up to its obligations under its warranty. [Id.

at ¶¶ 29-39.] They further allege that during this period Thor was generally

unresponsive, delayed, and even deleted some of their communications from its

customer service systems.

       Shearer and Sweeney filed the lawsuit on October 30, 2019, or roughly 26 months

after they acquired and took possession of the RV for the first time and nearly 6 months

after it was last in the shop. [DE 1.] Thor has moved to dismiss the case principally on

the ground that the term of warranty had expired before they brought this action.

                                          Discussion

       Because the case is before me on a motion to dismiss, my task is to decide

whether the complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). In addition to accepting all

well-pleaded facts as true, I draw all reasonable inferences in favor of the plaintiffs

when making that call. But purely conclusory allegations, legal or otherwise, are

insufficient to state a claim for relief; a plaintiff must allege a baseline level of facts in

order to survive a motion to dismiss. See McCauley v. City of Chicago, 671 F.3d 611, 617

(7th Cir. 2011). That said, the burden isn’t huge. Federal Rule of Civil Procedure 8(a)(2)

“requires only ‘a short and plain statement of the claim showing that the pleader is

                                               -4-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 5 of 25


entitled to relief.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Fed. R. Civ. P.

8(a)(2)). “Specific facts are not necessary, the statement need only ‘give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.’” Erickson, 551

U.S. at 93 (quoting Twombly, 550 U.S. at 555).

       With these basic principles in mind, it’s on to the motion to dismiss. Thor raises

several arguments and attacks each of the claims asserted, and each of them will be

addressed in turn. Thor’s first argument deals with the statute of limitations. Resolution

of that argument requires a somewhat involved discussion of choice of law principles

and the competing interests of the parties’ respective states.

       As discussed above, Shearer and Sweeney reside in Florida; they have about as

much connection to Indiana as the man on the moon does. They bought and took

possession of their RV in Florida, and it appears they’ve never stepped foot in Indiana

or have had any other contact with Indiana. But they have sued in Indiana because they

are suing under the warranty that came with the RV they bought. Plaintiffs did not

attach a copy of the warranty to their complaint, but Thor included it in its motion to

dismiss briefing. Because the warranty is referenced throughout the amended

complaint and is integral to the claims, I may properly consider it at the motion to

dismiss stage. Wright v. Assoc. Ins. Cos. Inc., 29 F.3d 1244, 1248 (7th Cir.1994)

(“[D]ocuments attached to a motion to dismiss are considered part of the pleadings if

they are referred to in the plaintiff's complaint and are central to his claim. Such

documents may be considered by a district court in ruling on the motion to dismiss.”)

(citation omitted).

                                              -5-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 6 of 25


       So, what does the warranty say? In its pertinent part it states: “Any action for

breach of this warranty or any implied warranties must be commenced not more than

15 months after you first take delivery of your motorhome.” [DE 11-2.] Furthermore, the

warranty contains a forum selection clause which states that any lawsuit to enforce the

warranty “must be brought within the County of Elkhart, State of Indiana.” [Id.] The

warranty is silent as to any choice of law and in fact states that a purchaser “may have

other rights, which vary from state to state.” [Id.] In sum, this is a case of Florida

plaintiffs, who bought and used an RV in Florida but have now sued in Indiana. The

initial question therefore is which state’s law controls the statute of limitations: Florida

or Indiana?

       Under Florida law, the statute of limitations for breach of warranty is five years.

Fla. Stat. § 95.11(2)(b). Furthermore, there is a specific Florida statute which states: “Any

provision in a contract fixing the period of time within which an action arising out of

the contract may be begun at a time less than that provided by the applicable statute of

limitations is void.” Fla. Stat. § 95.03. In other words, you cannot contractually shorten a

statute of limitations under Florida law. Recall that the warranty in this case says that

any action under the warranty must be brought within 15 months of the alleged breach,

which is obviously shorter than the five years normally allowed under Florida law. But

Indiana law is different. Under Indiana law, “[a]n action for breach of any contract for

sale must be commenced within four (4) years after the cause of action has accrued.”

Ind. Code § 26-1-2-725(1). Bu the same statute has an important proviso. It says that



                                              -6-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 7 of 25


under the “original agreement the parties may reduce the period of limitations to not

less than one (1) year, but may not extend it.” Id.

       Obviously, there is an important difference between the two states’ laws and so I

must determine which applies. It is clear that Indiana law applies. “[I]n Indiana statutes

of limitations are procedural in nature”, and as such, “Indiana choice-of-law rules state

that the statute of limitations of the forum state, Indiana, will apply.” Bitler Inv. Venture

II, LLC v. Marathon Ashland Petroleum, LLC, 779 F. Supp. 2d 858, 889 (N.D. Ind. 2011)

(citation omitted). “‘If action is barred by the statute of limitations of the forum, no

action can be maintained though action is not barred in the state where the cause of

action arose.’” Horvath v. Davidson, 264 N.E.2d 328, 331 (Ind. 1970) (quoting

Restatement, Conflict of Laws, section 603 (1934)).

       There is an exception to the rule of the forum state’s statute of limitations

controlling for causes of action which are created under specific state statutes. See

Horvath, 264 N.E.2d at 334 (“Where the cause of action is not created by statute, but is a

right under common law, the form of the action, sufficiency of the pleadings, rules of

evidence, and the statute of limitations depend upon the law of the forum.”). But it is

not applicable here because a breach of warranty claim is at its heart a breach of

contract claim and “suits for breach of contract existed at common law.” Bailey v.

Skipperliner Indus., Inc., 278 F. Supp. 2d 945, 952 (N.D. Ind. 2003). Thus the forum state’s

law controls even if some other related claims in the lawsuit may be governed by a

different state’s laws, as would be the case here with plaintiffs’ deceptive trade practices

claims which are pleaded under a specific Florida statute. See id. (“[W]hile this Court

                                             -7-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 8 of 25


may apply Wisconsin substantive law to Plaintiffs’ fraud and contract claims, it shall

apply Indiana'’ statute of limitations to all issues in this case.”). Thus, the warranty, by

requiring the action be brought in Indiana, dictates the application of Indiana

procedural law, including Indiana’s law on statutes of limitations.

       At first blush, this result might seem a little odd and perhaps unjust. Afterall,

shouldn’t Florida residents who enter into contracts in Florida to buy something in

Florida from a company that is willingly doing business in Florida expect their contract

to be governed by Florida law when there is no choice-of-law provision to the contrary

in a contract? According the Supreme Court of Florida, the answer is no, and there is no

issue with another state’s laws trumping Florida’s rule on no contractual shortening of

the statute of limitations. The Florida Supreme Court has stated that “we do not

consider the protections offered by a statute of limitations to be fundamental to a legal

system” and accordingly Florida has no significant public policy interest in having its

law on the statute of limitations applied. Burroughs Corp. v. Suntogs of Miami, Inc., 472

So. 2d 1166, 1168 (Fla. 1985). In Burroughs, the court was faced with a contract which

shortened the statute of limitations and which stated that Michigan law should govern

its effect and interpretation. Michigan law, like Indiana law, allows for the contractual

shortening of the statute of limitations so long as it is not reduced to less than one year.

See Mich. Comp. Laws § 440.2725. The Burroughs court held that enforcing such

contractual provisions did not offend Florida public policy in part because “the laws

governing the time to bring a suit have a limited effect upon a contract insofar as they

do not invalidate the contract, but merely allow the defendant to set up an affirmative

                                             -8-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 9 of 25


defense.” 472 So. 2d at 1168. Thus, there is no reason to think the contract at issue here

would offend the same Florida public policy, or lack thereof.

       Nothing plaintiffs argue to the contrary is convincing. They cite to Chmura v.

Monaco Coach Corp., No. 8:04CV2054-T-24MAP, 2006 WL 709325, at *5 (M.D. Fla. Mar.

20, 2006), but that case offers little help to their cause. Chmura was litigated in Florida

and there was no question that Florida law controlled. Thus, the court’s ruling that

“Monaco’s attempt to shorten the limitations period is void” pursuant to Fla. Stat. §

95.03 makes perfect sense. But that situation was quite different than the one before me.

Shearer and Sweeny make no effort to distinguish the Florida Supreme Court’s holding

in Burroughs that contractual provisions shortening the statute of limitations are valid,

even in Florida courts, so long as they are not void under the law of the state in which

they were created. Burroughs, 472 So.2d at 1168. See also Maxcess, Inc. v. Lucent Techs.,

Inc., 433 F.3d 1337, 1341 (11th Cir. 2005) (“Because the two-year limitations period in the

Purchase Agreement between Lucent and Maxcess does not violate strong public policy

in Florida and is perfectly legitimate and enforceable under New York law, Maxcess

was required to file any action within two years.”).

       Shearer and Sweeny also resort to a few fallback positions. They ask that I

transfer this case to the Middle District of Florida pursuant to 28 U.S.C. § 1404. The

basis for this motion is that the forum selection clause operates to circumvent Fla. Stat. §

95.03 which, again, states that contractual shortening of statutes of limitations are void

under Florida law. They say that this fact satisfies § 1404(a)’s “in the interest of justice”



                                              -9-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 10 of 25


 prong. There are a number of problems with this request, and accordingly, I will deny

 this “motion.” 1

        First, the warranty contains a facially valid forum selection clause and plaintiffs

 offer no argument or facts to the contrary beyond those I rejected above. “[A] valid

 forum-selection clause [should be] given controlling weight in all but the most

 exceptional cases.” Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S.

 49, 63 (2013) (citations omitted). All plaintiffs offer in the way of “most exceptional

 circumstances” is their contention that the forum-selection clause here subverts the

 policy embedded in Fla. Stat. § 95.03. But Burroughs was rather unequivocal, and oddly,

 Florida doesn’t care and doesn’t view that statute as an integral part of Florida public

 policy. Thus, there seems to be few “interests of justice” at stake beyond serving Shearer

 and Sweeny’s interest in this case and rewriting the contract they agreed to.

        Furthermore, even if a transfer were granted (and given the forum selection

 clause and facts of this case there is no basis to), it wouldn’t make of a difference. The

 U.S. Supreme Court has held that when a change of venue occurs under § 1404(a), “the

 transferee district court must be obligated to apply the state law that would have been

 applied if there had been no change of venue. A change of venue under § 1404(a)

 generally should be, with respect to state law, but a change of courtrooms.” Van Dusen




 1 Plaintiffs’ motion could be dismissed out-of-hand because it is not a proper motion
 under the Northern District of Indiana’s Local Rules. L.R. 7-1(a) requires that “Motions
 must be filed separately”, not nestled within a portion of a brief opposing another
 party’s motion to dismiss. But because the motion fails for obvious substantive reasons,
 I won’t rely solely on such a technical basis to deny it.
                                              -10-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 11 of 25


 v. Barrack, 376 U.S. 612, 639 (1964). Thus, even if this case were transferred to a Florida

 district court, that court would presumably be bound to apply Indiana law on the

 statute of limitations. Finally, it is worth mentioning that it was plaintiffs who brought

 this lawsuit in Indiana. The fact they are seeking a transfer of venue in response to a

 meritorious motion to dismiss strikes me as blatant forum shopping.

        Plaintiff’s next fallback argument is that I should defer ruling on the statute of

 limitations issue because “there are still issues of facts as to whether the clause in Thor’s

 limited warrant attempting to shorten the applicable statute of limitations is

 enforceable” because they now say the warranty was not part of the “original

 agreement” with Thor. [DE 12 at 9.] This argument makes little sense, and it is difficult

 to see how it could be made in good faith. Plaintiffs’ complaint directly contradicts this

 position and states that they received the warranty at the time they made the purchase.

 See DE 8 at ¶ 3 (“Defendant directly interreacted with Plaintiffs in Florida through its

 authorized dealership and agent with regards to the purchase and tender of the

 warranty to Plaintiffs at the time of purchase…”) (emphasis added); id. at ¶ 14

 (“Plaintiffs acquired the RV in reliance on the existence of a written warranty and/or

 contract from Defendant…”). Plaintiffs cannot allege one thing in their complaint and

 then try to defeat a motion to dismiss by claiming the exact opposite.

        Third, they further assert a theory of equitable estoppel and cite to Carroll v.

 BMW of North America, LLC, No. 119CV000224JMSTAB, 2019 WL 4243153 (S.D. Ind.

 Sept. 6, 2019), in support. On this argument, I think plaintiffs could potentially have

 some traction. But as currently pled, their amended complaint is insufficient and

                                             -11-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 12 of 25


 certainly does not rise to the level of conduct or facts present in Caroll that dictated

 denial of the defendant’s motion to dismiss. In that case, the court succinctly laid out

 the basic requirements of equitable estoppel of the statute of limitations. “The party

 asserting equitable estoppel must show that he: (1) lacked knowledge and the means to

 discover the facts in question; (2) relied upon the conduct of the party estopped; and (3)

 as a result, changed his position prejudicially.” Carroll, 2019 WL 4243153, at *8. And

 while the court in Carroll did not require the plaintiff to “make specific factual

 allegations concerning the timing of the events and representations that he allege[d]

 tolled the statute of limitations,” the complaint in that case outlined specific actions and

 facts by the defendants which, if true, would toll the statute of limitations. Id.

 Specifically, the plaintiff alleged that “Defendants knew of the Vehicle’s oil

 consumption defect, had a duty to disclose it and warn him of the danger it might

 cause, and knowingly, affirmatively, and actively concealed it from him, while the

 Dealer represented that the Vehicle was not defective at all. … In addition, Mr. Carroll

 asserts that, because Defendants knowingly concealed the true nature and quality of the

 Vehicle and never intended to repair the defect, they are estopped from relying on a

 statute of limitations defense.” Id. at *6.

        Unlike in Carroll, I cannot say that Shearer and Sweeney have alleged enough

 (yet) to toll the statute of limitations. Plaintiffs allege that between May 2018 and

 August 2018, they made more than two dozen telephone calls to Thor and its

 authorized dealers in which Thor’s representatives were “rude to Plaintiffs, refused to

 help Plaintiffs with their warranty repair concerns, stalled and delayed.” [DE 8 at ¶ 25.]

                                               -12-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 13 of 25


 They also say they communicated with Thor via email during this time, and Thor

 similarly “stalled and delayed.” [Id. at ¶ 26.] Plaintiffs further allege that Thor then

 “apparently deleted Plaintiffs communications in its system.” [Id. at ¶¶ 25-26.] That

 certainly isn’t sterling behavior on Thor’s part and could be part of a basis to toll, but it

 doesn’t strike me as actions which were intended to deceive, trick, or dissuade Shearer

 or Sweeney from pursuing their rights, on their own. Some specific facts or substance as

 to what was communicated is required. Instead, as pleaded, the amended complaint

 suggests that Thor and its authorized dealers attempted to repair the RV in question

 multiple times. I can make inferences in favor of the plaintiffs at this stage, but I cannot

 make up unpled facts in their favor.

        Furthermore, I think Shearer and Sweeney’s allegations are meaningfully

 different than those in McDermott v. Thor Motor Coach, Inc., Case No. 3:19-cv-1141-RLM-

 MGG (N.D. Ind. June 29, 2020) (Slip Op.), a recent opinion out of the Northern District

 of Indiana in which another judge granted a motion to dismiss in an RV case and found

 equitable estoppel was unavailable to the plaintiff. Thor submitted this opinion as part

 of a “Notice of Supplemental Authority” which would be instructive to deciding this

 case. [DE 14.] As an initial matter, the warranty in McDermott seems to contain terms,

 such as a specific Indiana choice of law provision, that do not appear in the warranty in

 this case. Second, while in McDermott there were multiple trips to repair centers, there

 was nothing indicating that the RV was out of the owner’s possession for most of the

 time of the warranty—to repeat, more than 500 days—as was the case here. Nor did the

 court reference any delays on Thor’s part, as alleged here as a general matter. Finally,

                                              -13-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 14 of 25


 on at least one occasion, the plaintiff in McDermott was told that what he “wanted fixed

 would never be repaired” by Thor, but there is no such definitive statement alleged by

 Shearer or Sweeney. (See Slip Op. at 2-3). At bottom, and based on the arguments and

 amended complaint before me, McDermott has little to no impact on my decision.

        But still, even making all reasonable inferences in Shearer’s and Sweeney’s favor,

 there is not enough factual matter to plead equitable tolling under either Florida or

 Indiana law. 2 In order to do so, Shearer and Sweeney need to point me to some specific

 actions or statements that led them into a false sense of security or inaction. See, e.g.,

 Hummer v. Adams Homes of Nw. Fla., Inc., No. 8:13-CV-1981-T-17AEP, 2014 WL 897083,

 at *3 (M.D. Fla. Mar. 6, 2014) (“Unless Plaintiffs include additional allegations as to what

 each Defendant said or did which prevented Plaintiffs from acting on Plaintiffs’

 knowledge of the defective drywall, equitable tolling will not prevent the dismissal of

 Plaintiffs’ claim.”); Ludwig v. Ford Motor Co., 510 N.E.2d 691, 697 (Ind. Ct. App. 1987)

 (“The affirmative acts of concealment must be calculated to mislead and hinder a

 plaintiff from obtaining information by the use of ordinary diligence, or to prevent

 inquiry or elude investigation.”). Here, plaintiffs allege long delays and some

 generalized bad conduct on Thor’s part, but at the same time make it quite clear that

 they knew of numerous defects with their RV almost immediately after purchase.




 2 The parties have not briefed whether Indiana law or Florida law controls the specific
 issue of equitable tolling of the statute of limitations. Because the result at this stage
 appears the same under either state’s equitable tolling jurisprudence, I need not decide
 the issue unless and until the Plaintiffs file an amended complaint.
                                              -14-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 15 of 25


        Standing alone, performing repairs are not enough to toll the statute of

 limitations, at least under Indiana law. Ludwig, 510 N.E.2d at 699 (“Under the present

 circumstances, we decline Ludwig's invitation to adopt the view that repair efforts toll

 the statute of limitations.”). But if Shearer and Sweeney can allege something more akin

 to them having been lulled into inaction by Thor, it might well be a different kettle of

 fish. See Kenworth of Indianapolis, Inc. v. Seventy-Seven Ltd., 134 N.E.3d 370, 384 (Ind.

 2019) (“[W]e recognize that when a seller’s repair actions fall outside the bounds of the

 original contract (or are fraudulent), that conduct could be of ‘sufficient affirmative

 character to prevent inquiry or to elude investigation or to mislead and hinder,’ thereby

 lulling a buyer into inaction and tolling the limitations period.”) (emphasis in original

 and citation omitted). Without some statement or action by Thor or its agents (such as

 promising to repair the RV but unreasonably delaying until after the statute of

 limitations had run) which could have led to a delay in filing suit, equitable tolling is

 beyond plaintiffs’ reach. But they should be given another chance to allege as much.

        Next up is a separate argument as to Shearer and Sweeney’s breach of implied

 warranty claims. Thor says that there is no possible claim because plaintiffs and Thor

 do not have direct privity of contract, a requirement under Florida law. Again, there is

 debate between the parties as to whether Florida or Indiana law controls which I must

 address before getting into the substance of the argument.

        Unlike the statute of limitations, the existence of an implied warranty is a matter

 of substantive contract law; it is procedural. In this regard both parties have flipped

 positions like a banked catfish. Thor says that Florida law controls. Plaintiffs, despite

                                              -15-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 16 of 25


 adamantly arguing Florida law should govern the statute of limitations issue as to their

 breach of express warranty claim, suggest there is no conflict and thus I should apply

 Indiana law as to the breach of implied warranty claims. Thor has the better of the

 argument.

        Under Indiana law, no privity of contract between a consumer and manufacturer

 is necessary to state a breach of implied warranty claim. Hyundai Motor Am., Inc. v.

 Goodin, 822 N.E.2d 947, 959 (Ind. 2005) (“Indiana law does not require vertical privity

 between a consumer and a manufacturer as a condition to a claim by the consumer

 against the manufacturer for breach of the manufacturer's implied warranty of

 merchantability[.]”). Under Florida law, however, privity of contract is required. In

 other words, in order to state a claim for breach of express or implied warranties, a

 plaintiff must allege that they contracted with the defendant or purchased a product

 directly from them. Hill v. Hoover Co., 899 F. Supp. 2d 1259, 1267 (N.D. Fla. 2012) (“A

 plaintiff who purchases a product, but does not buy it directly from the defendant, is

 not considered to be in privity with that defendant.”) (citation omitted); Intergraph Corp.

 v. Stearman, 555 So.2d 1282, 1283 (Fla. 2d DCA 1990) (“Privity is required in order to

 recover damages from the seller of a product for breach of express or implied

 warranties.”).That’s obviously a difference between the two states’ laws and thus a

 conflicts of law analysis is required. Plaintiffs argue that there isn’t any actual conflict

 because, under certain circumstances under Florida law a lack of privity can be

 overcome by alleging one is a third-party beneficiary under a contract. But that logic



                                              -16-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 17 of 25


 puts the cart before the horse. In order to get to that point, I would need to evaluate the

 case under Florida law.

        So, let’s do the choice of law analysis. Because I am a federal judge sitting in

 Indiana, I must apply Indiana’s choice-of-law jurisprudence to determine what law

 governs. See Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). Indiana uses the “most intimate

 contacts” test in contract cases. Kentucky Nat'l Ins. Co. v. Empire Fire and Marine Ins. Co.,

 919 N.E.2d 565, 575 (Ind.Ct.App.2010). “In applying the most intimate contacts test,

 courts must consider the following factors: “(1) the place of contracting, (2) the place of

 negotiation, (3) the place of performance, (4) the location of the subject matter of the

 contract, and (5) the domicile, residence, nationality, place of incorporation and place of

 business of the parties,” giving the greatest weight to the fourth of those factors. Large v.

 Mobile Tool Int’l, Inc., 724 F.3d 766, 771 (7th Cir. 2013) (quoting Kentucky Nat’l Ins., 919

 N.E.2d at 575). Here, Shearer and Sweeney are Florida residents who entered into the

 purchase agreement with a dealer in Florida and received their RV under the contract in

 Florida. They experienced problems with the RV in Florida, and they had it repaired in

 Florida. Indiana’s only connection seems to be that it is where Thor ‘s operations are

 located and where the parties agreed the lawsuit must be brought in accordance with

 the written warranty’s forum selection clause. The warranty is otherwise silent as to

 substantive law and specifically notes that a purchaser’s rights may vary from state to

 state. [DE 11-2.] It thus clearly does not demand application of Indiana law over the

 entire dispute. Given these facts, Florida has a greater interest in this lawsuit than

 Indiana and the “most intimate contacts.”

                                              -17-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 18 of 25


        It would seem evident then that plaintiffs cannot state a case under Florida law

 for breach of implied warranty—they concede they were not in contractual privity with

 Thor; they bought from a dealer. But plaintiffs further argue that Florida’s privity

 requirement is not absolute, and privity is not a bar where a plaintiff can show they

 were a third-party beneficiary under a contract. The contours of this doctrine, like many

 issues relating to implied warranties under Florida law, appear somewhat in flux and

 require me to wade into conflicting decisions of federal district courts in Florida

 predicting how the Florida Supreme Court would decide the issue. See, e.g., Smith, 663

 F. Supp. 2d at 1342 (“The Florida Supreme Court acknowledged that ‘warranty law in

 Florida has become filled with inconsistencies and misapplications in the judiciary’s

 attempt to provide justice to the injured consumer.’”) (quoting West v. Caterpillar Tractor

 Co., 336 So.2d 80 (Fla.1976)). So here we go.

        The first thing to note is that judges within the Southern District of Florida have

 taken diametrically opposed views on this issue. One line of cases is represented by

 Padilla v. Porsche Cars N. Am., Inc., 391 F. Supp. 3d 1108 (S.D. Fla. 2019). There, the court

 ruled that “[c]onsistent with Florida law, and this Court’s application thereof, because

 Plaintiffs’ did not purchase their used vehicles directly from Porsche, they lack

 contractual privity with Porsche and their implied warranty claim necessarily fails as a

 matter of law.” Padilla, 391 F. Supp. 3d at 1117 (collecting cases). The court rejected an

 attempt to use the third-party beneficiary doctrine to overcome the privity requirement

 in the context of consumers purchasing a vehicle from a dealerships—even if the

 dealership was acting as the manufacturer’s agent and clearly not the end-user of the

                                              -18-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 19 of 25


 vehicle. Id. In doing so, it cited to Mesa v. BMW of N. Am., LLC, 904 So. 2d 450, 458 (Fla.

 Ct. App. 2005) where the Florida District Court of Appeals stated rather unequivocally

 that “[u]nder Florida law, a plaintiff cannot recover economic losses for breach of

 implied warranty in the absence of privity.” In addition to Padilla and other similarly

 reasoned cases out of the Southern District of Florida, at least two other federal district

 courts outside of Florida has interpreted Florida law the same way. See, Johnson v.

 Nissan N. Am., Inc., No. 17-CV-00517-WHO, 2018 WL 905850, at *5 (N.D. Cal. Feb. 15,

 2018) (applying Florida law) (“Because the weight of the authority from modern Florida

 courts is consistent, however, I … follow the Florida courts’ clear guidance that Florida

 law does not recognize this exception.”); In re Seagate Tech. LLC Litig., No. 16-CV-00523-

 JCS, 2017 WL 3670779, at *9 (N.D. Cal. Aug. 25, 2017) (applying Florida law and coming

 to the same conclusion).

        The other line of cases, cited by Shearer and Sweeney, is represented by Weiss v.

 Gen. Motors LLC, 418 F. Supp. 3d 1173 (S.D. Fla. 2019). In that case, the court rejected

 Padilla and stated that a “Plaintiff can establish privity with [a manufacturer] if he

 alleges that he purchased a vehicle from an authorized dealer who was an agent of [the

 manufacturer], he was the intended consumer of the vehicle, the dealership was not the

 intended consumer, and the warranty was intended to benefit the consumer, not the

 dealership.” Weiss, 418 F. Supp. 3d at 1183. Rather tellingly in my opinion, Weiss does

 not engage in much analysis, but instead merely brushes aside Padilla because in one of

 the earlier cases relied upon by Padilla, the third-party beneficiary question was not

 squarely before the court. Weiss, 418 F. Supp. 3d at 1183 (“[T]he plaintiffs in [In re Takata

                                             -19-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 20 of 25


 Airbag Products Liability Litig., 193 F. Supp. 3d 1324, 1346 (S.D. Fla. 2016)] did not

 respond to the defendant’s privity argument. Therefore, the court did not consider or

 analyze a fully brief and contested third-party beneficiary argument.”) But that does

 nothing to address the analysis found in subsequent cases (like Padilla) where the issue

 was undoubtedly briefed and before the court. Weiss further does nothing to address

 the Florida District Court of Appeal’s unequivocal statement and holding in Mesa

 “[u]nder Florida law, a plaintiff cannot recover economic losses for breach of implied

 warranty in the absence of privity.” Mesa, 904 So. 2d. at 458. Ignoring state appellate

 court precedent results in an unconvincing argument as to what the Florida Supreme

 Court would do.

        But even setting aside the dueling judges in the Southern District of Florida, the

 fundamental problem I see with Shearer and Sweeney’s argument is that they seek to

 transform the third-party beneficiary doctrine into something completely new. Shearer

 and Sweeney entered into a contract with the dealership. They are thus a party to the

 agreement (the warranty) in question, not a third-party. They are not seeking, as far as I

 can tell, to enforce any contract between Thor and its dealer, which would be a

 theoretical contract they would theoretically be a third-party to and thus theoretically a

 third-party beneficiary of. This fundamental principle of contract law was recognized in

 another, even more recent, decision out of the Southern District of Florida. In Fuller v.

 Marinemax East, Inc., the court addressed this very issue. In addressing the same

 argument Shearer and Sweeney advance here, and rejecting Weiss, the court hit the nail

 on the head. “Plaintiff’s argument makes little sense. The question is not whether

                                              -20-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 21 of 25


 Plaintiff should benefit from the warranties in his Purchase Agreement, but whether

 privity of contract exists between Plaintiff and [the manufacturer]. Where, as here, the

 agreement at issue was specifically signed by the party seeking to benefit from the

 third-party beneficiary status, there is no function for the third-party beneficiary

 doctrine.” Fuller, No. 18-CIV-61389-RAR, 2020 WL 3266195, at *4 (S.D. Fla. Mar. 10,

 2020). I agree completely.

        Finally, while I am sympathetic to the statement in Weiss that this means “a

 manufacturer would always be able to shield itself from implied warranty claims even

 though it knows that its intended consumer is not the dealership,” Weiss, 418 F. Supp.

 3d at 1183, and that that may not be a great outcome from a policy-perspective, creating

 Florida public policy isn’t my job. Nor do I think the Florida Supreme Court would take

 such a broad view of third-party beneficiary law. Instead, the Florida Supreme Court

 has stated, at least in passing, that in contract actions (as opposed to strict products

 liability), breach of implied warranty is still a valid claim, but one which requires

 privity. See Kramer v. Piper Aircraft Corp., 520 So. 2d 37, 39 (Fla. 1988) (“[T]he contract

 action of breach of implied warranty … remains … where privity of contract is

 shown.”). Weiss’s holding effectively abrogates the privity requirement in consumer

 transactions by allowing the third-party beneficiary doctrine to operate so broadly.

 Thus, regardless as to whether they can plausibly overcome the statute of limitations as

 to any breach of warranty claims in their second amended complaint, plaintiffs’ lack of

 privity with Thor is fatal to their breach of implied warranty claim.



                                              -21-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 22 of 25


        One final thing on the breach of implied warranty claim before I move on to the

 claim under the Florida Deceptive Trade Practices Act. It is unclear why the plaintiffs

 have not sued the dealership from whom they bought the RV and who did some of the

 warranty work in this case, America Choice RV Ocala. Presumably, there would be

 privity of contract with that dealership. But alas, no such claim has been made. In

 addition, if the plaintiffs truly want to bring a third-party beneficiary claim, they need

 to focus on some other contract, perhaps the contract that surely must exist between

 Thor and America Choice RV Ocala. But whether there is such a contract, and whether

 the plaintiffs would be a third-party beneficiary of that contract, is not before me.

        That leaves plaintiffs’ claim under the Florida Deceptive and Unfair Trade

 Practices Act (“FDUTPA”), Fla. Stat. §§ 501.201 et seq., to address. Thor’s argument here

 is relatively straight forward. It simply says that Shearer and Sweeney’s amended

 complaint contains nothing more than a routine breach of warranty claim plus “a

 formulaic recitation of potential violations of the Florida statute”, and thus fails to

 allege the specific facts necessary to show something deceptive or unfair on Thor’s part.

 [DE 11 at 8-9.] I agree.

        Shearer and Sweeney’s FDUPTA claim is certainly formulaic and reads almost as

 a copy and paste from the statute. Plaintiffs’ response to Thor’s argument is similarly

 generic. They say over and over again that Thor engaged in deceptive practices, but

 they fail to lay out any sort of specific actions that qualify as unfair or deceptive under

 the FDUPTA. Instead, plaintiffs allege wholly generically that “Defendant committed

 one or more unfair and/or deceptive and/or unconscionable acts, omissions, or

                                             -22-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 23 of 25


 practices in the conduct of trade of commerce including but not limited to” 29 separate

 things. Those include generic and conclusory things like “Breach of express and/or

 implied warranties and/or contract” “Violation of the Magnuson Moss Warranty Act

 and/or its applicable regulations”; “Violation of other consumer protection statute(s)”;

 “Failing to remedy defects in a warranted RV within a reasonable number of attempts”;

 “failing to honor a request to take the RV back and rescind and/or cancel the sales and

 warranty and/or contract transaction within a reasonable amount of time”; “Including

 one or more unconscionable and/or unreasonable terms in the written warranty

 document(s) and/or one or more terms and/or conditions not fully and conspicuously

 disclosed in simple an [sic] readily understood language”; “Stalling and/or delaying the

 performance of a legal obligation”; “Selling RVS which it warrants in Florida, but using

 a forum selection clause in its warranty in an attempt to circumvent Fla. Stat. § 95.03,

 resulting in a benefit to Defendant but improperly limiting Plaintiffs’ rights, and

 contrary to public policy in Florida”; and “Refusing to authorize repairs under its

 warranty at any dealer that is not a Camping World dealer even though the Camping

 World dealers would not timely schedule repairs or were not close to Plaintiffs.” [DE 8

 at ¶ 5, subparagraphs 5, 6 7 8, 12, 13, 27, and 29.] And that’s just a subset of this portion

 of the amended complaint.

        This formulaic and vague litany of generic wrongs leads to many more questions

 than answers. For example: Did Thor lie about the quality of the product? How so? Did

 Thor trick either plaintiff into doing something against their interest? What? Did Thor

 lure plaintiffs into the transaction? How so? Did Thor falsely advertise the transaction?

                                              -23-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 24 of 25


 What specific terms of the warranty were unconscionable? What specific terms weren’t

 disclosed? What legal theory supports a forum selection clause being unconscionable?

 What is Thor’s relationship to “Camping World?”

        None of that information is contained within the amended complaint, and

 plaintiffs’ response to the motion to dismiss does not elaborate. Instead, they respond to

 arguments Thor didn’t make, such as arguing their complaint doesn’t need to satisfy

 Federal Rule of Civil Procedure 9(b)’s heightened pleading requirement for fraud

 claims. They also devote a portion to pointing out that plaintiff Sweeney is a military

 veteran and thus there may be heightened penalties under the statute for deceiving him.

 [DE 12 at 20-22 (citing Fla. Stat. § 501.2077.] But I’m not sure why that is relevant at this

 stage of the proceedings. More to the point, what plaintiffs don’t do is cite to similar

 cases involving similar factual situations and I am left guessing as to what plaintiffs

 mean beyond alleging that Thor breached its warranty and then saying the same thing

 in 29 different ways. That is not enough. Willard v. Home Depot, U.S.A., Inc., No. 5:09-

 CV-110/RS/-MD, 2009 WL 1884395, at *2 (N.D. Fla. June 29, 2009) (“However, absent

 ‘significant allegations of unfair or deceptive conduct,’ a complaint that merely alleges

 intentional breach of contract is insufficient to state a claim under FDUTPA.”) (citation

 omitted); PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777, n.2 (Fla. 2003)

 (holding that the FDUTPA does not “convert every breach of contract or breach of lease

 case into a claim under the [FDUPTA]”). Accordingly, I will dismiss this claim without

 prejudice as well. If plaintiffs want to plead a claim under the FDUPTA they must

 allege specific things they say Thor did wrong and which are actionable under the

                                              -24-
USDC IN/ND case 3:19-cv-00965-PPS-MGG document 15 filed 07/01/20 page 25 of 25


 FDUPTA—not unlike what they must do in order to state a plausible basis for equitable

 tolling. A generic, everything-under-the-sun approach that is nothing more than a

 breach of warranty claim is insufficient.

                                         Conclusion

        For the foregoing reasons, Defendants’ Motion to Dismiss [DE 10] is GRANTED,

 and all of Plaintiffs claims are DISMISSED. Plaintiffs are granted leave to file an

 amended complaint within 30 days alleging facts could support a theory of equitable

 estoppel as to their breach of express warranty and Magnusson-Moss claims, and a

 factual basis for their FDUPTA claim. If they do not file a second amended complaint

 within 30 days, I will direct the Clerk of Court to close the case.

        SO ORDERED on July 1, 2020.

                                                    /s/ Philip P. Simon
                                                    PHILIP P. SIMON, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                             -25-
